Reasons for Allowance

	Claims 1, 5-7, 11-13, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 7, and 13. 

The features as recited in independent Claims 1 and 7: “defining one or more parameter values for the format style information with a respective default formatting style; changing the default formatting style of the one or more of the parameter values with a different formatting style when a condition of one or more of the parameter values changes; and overriding the default formatting style of the one or more of the parameter values with  the different formatting style; sending the content and format style information to a display processor; and generating parameter or free text highlighting information on a display screen corresponding to the content and format style information, wherein the conditional formatting logic changes the one or more of the parameter values by using rules defined in the conditional formatting logic of the AOC database,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 13: “defining one or more parameter values for the format style information with a respective default formatting style; changing the default formatting style of the one or more of the parameter values with a different formatting style when a condition of one or more of the parameter values changes; and overriding the default formatting style of the one or more of the parameter values with the different formatting style; wherein the onboard message encoder and decoder subsequently sends the content and format style information to the display processor to generate parameter or free text highlighting information in the onboard display device corresponding to the content and format style information; and wherein the conditional formatting logic changes the one or more of the parameter values by using rules defined in the conditional formatting logic of the AOC database,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 

accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176